 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   KARLENA DAWSON, et al.,

 9                      Petitioner-Plaintiffs,            Case No. C20-0409-JLR-MAT

10          v.                                            ORDER FOR RETURN AND STATUS
                                                          REPORT
11   NATHALIE ASHER, et al.,

12                      Respondent-Defendants.

13

14          On April 8, 2020, the Honorable James L. Robart denied petitioners’ second motion for a

15   temporary restraining order. (Dkt. 91.) Having reviewed the balance of the record, the Court sets

16   the following briefing schedule on the merits of petitioners’ 28 U.S.C. § 2241 habeas petition and

17   complaint for injunctive relief:

18          (1)     Within 21 days of the date this Order is posted, respondents shall show cause

19   why a writ of habeas corpus should not be granted by filing a return as provided in 28 U.S.C. §

20   2243. As a part of such return, respondents shall submit a memorandum of authorities in support

21   of their position, and should state whether an evidentiary hearing is necessary.

22          (2)     The return will be treated in accordance with LCR 7. Accordingly, on the face of

23   the return, respondents shall note it for consideration on the fourth Friday after it is filed.



     ORDER FOR RETURN AND STATUS
     REPORT - 1
 1   Petitioners may file and serve a response not later than the Monday immediately preceding the

 2   Friday appointed for consideration of the matter, and respondents may file and serve a reply brief

 3   not later than the noting date.

 4          (3)     If the custody status of any petitioner changes at any point during this litigation,

 5   respondents shall file a status update with the Court as soon as possible and no later than

 6   seven days after the change.

 7          (4)     The Clerk is directed to send copies of this Order to the parties and to the Honorable

 8   James L. Robart.

 9          Dated this 9th day of April, 2020.

10

11                                                         A
                                                           Mary Alice Theiler
12                                                         United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23



     ORDER FOR RETURN AND STATUS
     REPORT - 2
